Citation Nr: 0739296	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  95-10 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) pursuant to Chapter 35 of Title 38 of the 
United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The appellant had active service from June 1979 to June 1987 
and subsequently was a member of the Selected Reserve.  

This case originally was before the Board of Veterans' 
Appeals (Board) on appeal from a March 1991 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In November 1996 and January 1998, the 
Board remanded this case to the RO for further development.

The appellant testified at a Board hearing in August 1996.  
The person conducting the hearing is no longer employed at 
the Board.  Although the appellant was offered another Board 
hearing, he declined.  


FINDINGS OF FACT

1.  The appellant did not apply for Chapter 35 benefits prior 
to his 31st birthday in December 1990; the appellant did not 
turn 31 in the middle of an academic quarter or semester to 
finish out the remainder of that quarter or semester before 
the termination of the potential benefit.

2.  The appellant's application for Chapter 35 educational 
assistance benefits was received in February 1991; during the 
period from February 1990 to his 31st birthday, the appellant 
was not pursing education which was certified by the school, 
he did not submit an Enrollment Certification, he was not 
approved by VA, and he was not participating in a program of 
education leading toward a diploma, degree, or certificate, 
to include a standard college degree.


CONCLUSION OF LAW

Entitlement to DEA benefits pursuant to Chapter 35 of Title 
38 of the United States Code is not warranted.  38 U.S.C.A. 
§§ 3501, 3513 (West 2002 & Supp. 2006); 38 C.F.R. §§ 21.3021, 
21 3130, 21.3040, 21.3041, 21.3043, (21.4131, 21.4200 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There are some claims to which the Veterans Claims Assistance 
Act (VCAA) does not apply.  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).  It has been held not to apply to claims 
based on allegations that VA decisions were clearly and 
unmistakably erroneous.  Id.  It has been held not to apply 
to claims that turned on statutory interpretation.  Smith v. 
Gober, 14 Vet. App. 227, 231-2 (2000).  In another class of 
cases, remand of claims pursuant to VCAA is not required 
because evidentiary development has been completed.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Although the Court said 
in Wensch that VCAA did not apply in such cases, it may be 
more accurate to say that VCAA applied, but that its notice 
and duty-to-assist requirements had been satisfied.  When it 
is clear that there is no additional evidentiary development 
to be accomplished, there is no point in remanding the case.  
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller). 

The outcome of the issue in this case rests upon a matter of 
fact, when the appellant's application for Chapter 35 
benefits and enrollment certifications for course work were 
received.  Therefore, this case turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no action is required pursuant to the 
VCAA.


Chapter 35

In April 1988, the appellant submitted a VA Form 22-1990, 
Application for Education Benefits (Under Chapters 30, 32, 
34, Title 38 U.S.C; section 903, Public Law 96-342; or 
Chapter 106, Title 10, U.S.C.).  The Board notes that since 
this VA Form specifically limits the educational programs for 
application, and specifically does not include Chapter 35, 
this form was not an application for Chapter 35 benefits.  

In May 1988, the appellant was approved for educational 
assistance benefits under Chapter 106 (currently Chapter 
1606).  His delimiting date for use of those benefits was 
December 1997.  

In April 1989, VA Forms 22-1999, Enrollment Certifications, 
were received for June 1988 to August 1988, September 1988 to 
January 1989, and January 1989 to June 1989, for education at 
San Diego Mesa College.  In May 1989, the training requested 
under Chapter 106 was approved.  

In September 1989, a VA Form 22-1995, Request for Change of 
Program or Place of Training, was received for the appellant 
to attend Miramar College.  In September 1989, a VA Form 22-
1999, Enrollment Certification, was received for September 
1989 to January 1990, for education at Miramar College.  In 
September 1989, the training was approved. 

In November 1989, a VA Form 22-1999, Enrollment 
Certification, was received, but did not list a current 
enrollment period.  The appellant later indicated that he had 
reduced credit hours.  Thereafter, the adjustment was made by 
VA regarding payment.  

Thereafter, the appellant applied for additional educational 
benefits.  In February 1991, a VA Form 22-5490, Application 
for Survivors' and Dependents' Educational Assistance (Under 
the Provisions of Chapter 35, Title 38, U.SC.), was received.  
The appellant was seeking to pursue an education at San Diego 
State University.  

In March 1991, the appellant was denied the requested 
educational assistance benefits.  In April 1991, the 
appellant was informed that he had separated from the 
Selected Reserves so he was no longer eligible for benefits 
(under Chapter 106/1606).  In August 1991, correspondence was 
received from the appellant in which he disagreed with the 
March 1991 decision and in which the appellant indicated that 
he wanted an extension of his delimiting date for use of 
educational assistance benefits.  

In January 1992, a VA Form 22-5490, was received from the 
appellant in which he indicated that he wanted to pursue an 
education at Wayne State University.  Accompanying his VA 
Form 22-5490 was a VA Form 22-1999, Enrollment Certification 
(Under Chapters 30, 32, 34, or 25, Title 38, U.S.C. or 
Chapter 106, 10 U.S.C.), for educational training from 
January 6, 1992 to May 2, 1992, at Wayne State University.  

In May 1992, a VA Form 22-1999b, Notice of Change in Student 
Status, was received from the appellant in which it was 
indicated that the veteran had made a withdrawal from class 
after the drop-add period.

In September 1992, a VA Form 22-1999, Enrollment 
Certification, was received for September 1992 to May 1993, 
for training at Wayne State University.  

Thereafter, the appellant was denied educational benefits on 
the basis that he had used the maximum number of months 
authorized by law (Chapter 106/1606) and on the basis that he 
was over the age limit of 31 years (Chapter 35).  The 
appellant appealed the denial of Chapter 35 educational 
benefits.  

In August 1994, a VA Form 22-1990, Application for Education 
Benefits, was received from the appellant.  A VA Form 22-1999 
was included which reflected enrollment from August 1994 to 
December 1994 at Highland Park Community College.  

In November 1994 correspondence, the appellant requested a 
personal hearing.  The appellant indicated that he had 
previously filed a claim for benefits during the 1980's under 
the Montgomery GI Bill Selected Reserve Program (Chapter 
106/1606).  However, he was currently seeking educational 
benefits based on the service of his father (a veteran) who 
was 100 percent service-connected.  He wanted an extension of 
benefits.  

In December 1994, the veteran testified at a personal 
hearing.  At that time, it was noted that while the appellant 
had previously been told that he was denied benefits based on 
his age, he was currently seeking Chapter 35 benefits, not 
Chapter 106 benefits.  He stated that he was never told of 
his eligibility for Chapter 35 benefits.  The appellant 
related that after he was released from his service in the 
Reserves, he utilized Chapter 106 benefits.  He did not know 
that he had entitlement under Chapter 35.  The appellant 
indicated that his father was 100 percent service-connected 
at the time of his death.  The appellant's father was deemed 
incompetent during his lifetime and was incompetent when he 
died.  VA sent information regarding Chapter 35 entitlement 
to his guardian who did not pass along the information to the 
appellant.  Therefore, he never knew of his entitlement.  The 
appellant graduated from San Diego Community College in June 
1990.  He had been continuously enrolled there since the Fall 
of 1987.  He received Chapter 106 benefits for his prior 
schooling.  In the Fall of 1991, the appellant continued his 
education at Wayne State University.  In December 1990, he 
attained 31 years of age.  The appellant requested that VA 
pay him what he received under Chapter 106 and what he would 
have been paid under Chapter 35.  

In the hearing officer's decision, the appellant was informed 
that he could not be paid benefits past his 31st birthday.  
In that regard, the appellant had been entitled to a modified 
ending date of his 31st birthday per 38 C.F.R. § 21.3041(c), 
with no benefits past that date.  

In August 1996, the appellant testified at a Board hearing.  
The appellant testified to the fact that he was unaware of 
entitlement to Chapter 35 benefits.  He related that he had 
used Chapter 106 benefits.  The appellant reported that he 
was enrolled in school during the period beginning February 
1990.  He stopped attending school in June 1990.  He was 
attending school at the Miramar College in San Diego.  He 
then enrolled at Wayne State University in February 1991 and 
he paid for that education himself.

In a January 2007 VA Memorandum, it was noted that there was 
no evidence that benefits were paid for the period of 
February to December 1990.  There were no Enrollment 
Certifications showing that the appellant attended school 
during this period of time.  Miramar College was contacted, 
but they did not retain records past 3 years; however, the 
computer screens at that institution showed that the 
appellant did attend school in the Spring of 1990, but it was 
a work experience program and not part of any degree program.  
He did not ask to be certified and was not certified by that 
school.  

For the purposes of educational assistance under Chapter 35, 
the child or surviving spouse of a veteran will have basic 
eligibility if the following conditions are met: (1) The 
veteran was discharged from service under conditions other 
than dishonorable, or died in service; and (2) the veteran 
has a permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) the veteran died 
as a result of a service-connected disability.  38 U.S.C.A. 
§§ 3501, 3510, 3512; 38 C.F.R. §§ 3.807(a), 21.3021, 21.3030, 
21.3040, 21.3041.

The appellant's father died in January 1992.  When he died, 
he was service-connected for a psychiatric disorder, rated as 
100 percent disabling.  The last rating sheet which rated the 
veteran was dated in July 1985.  This rating sheet indicated 
that no future examination was scheduled, thus generally 
indicative of permanency.  When he died, the veteran had a 
permanent total service-connected disability in existence.  
This fact would establish basic eligibility for Chapter 35 
benefits for the veteran's dependents.  

The basic beginning date of an eligible child's period of 
eligibility is his/her 18th birthday or successful completion 
of secondary schooling, whichever occurs first. In certain 
circumstance, an eligible child may commence their period of 
eligibility prior to the 18th birthday.  The basic ending 
date (delimiting date) is the eligible person's 26th 
birthday. 38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3040(a), (b), 
(c).

The basic ending date may be modified if certain 
circumstances occur between the eligible person's 18th and 
26th birthdays: (1) Effective date of permanent total rating 
of veteran-parent or the date of notification to him or her 
of such rating, whichever is the more advantageous to the 
eligible person; (2) Death of veteran-parent; (3) Date of 
first unconditional discharge or release from "duty with the 
Armed Forces'' served as an eligible person if he or she 
served after age 18 and before age 26; (4) enactment of Pub. 
L. 88-361 on July 7, 1964, providing eligibility based on 
permanent total disability; that is, July 6, 1969; (5) 
enactment of Pub. L. 89-349 on November 8, 1965, providing 
eligibility based on peacetime service after the Spanish- 
American War and prior to September 16, 1940; or during World 
War I or World War II solely by reason of the provisions of 
38 U.S.C. 1101; that is, November 7, 1970; (6) enactment of 
Pub. L. 89-613 on September 30, 1966, providing eligibility 
based on service with the Philippine Commonwealth Army or as 
a Philippine Scout as defined in Sec. 3.8 (b), (c), or (d) of 
this chapter; that is, September 29, 1971. See Sec. 3.807 of 
this chapter; (7) effective date of Pub. L. 90-77, section 
307, October 1, 1967, providing eligibility for persons 
solely by virtue of that section who were over age 23 and 
below age 26 on that date; that is September 30, 1972; (8) 
enactment of Pub. L. 92-540 (86 Stat. 1074) on October 24, 
1972, providing for a course of apprentice or other on-the- 
job training approved under the provisions of Sec. 21.4261 or 
21.4262; that is, October 24, 1982 or until age 31, whichever 
is earlier; (9) the child may lose eligibility through 
ceasing to be the veteran's stepchild either because the 
veteran and the child's natural or adoptive parent divorce or 
because the veteran and the child's natural or adoptive 
parent separate and the child is no longer a member of the 
veteran's household. 

However, in no case will the modified ending date extend 
beyond the eligible person's 31st birthday.  38 U.S.C.A. § 
3512(a); 38 C.F.R. § 21.3040(d).

In some cases, the basic ending date may be extended.  An 
eligible person may be afforded Chapter 35 benefits beyond 
his delimiting date, if (1) he is in pursuit of a program of 
education and he suspends pursuit of such program of 
education prior to his delimiting date and the suspension was 
due to conditions beyond his control, see 38 C.F.R. § 
21.3043, but not beyond age 31; or (2) period of eligibility 
ends when an eligible person is enrolled in an educational 
institution regularly operated on the quarter or semester 
system and such period ends during a quarter or semester, 
such period shall be extended to the end of the quarter or 
semester, or for courses at educational institutions operated 
on other than a quarter or semester system, if the period 
ends after a major portion of the course is completed, such 
period shall be extended to the end of the course, or until 
12 weeks have expired, whichever first occurs; extension may 
be authorized beyond age 31, but may not exceed maximum 
entitlement and no extension of the period of eligibility 
will be made where training is pursued in a training 
establishment as defined in 38 C.F.R. § 21.4200(c); or (3) 
child is enrolled and eligibility ceases because the veteran 
is no longer rated permanently and totally disabled; or (4) 
child is enrolled and eligibility ceases because the member 
of the Armed Forces upon whose service eligibility is based 
is no longer listed by the Secretary concerned in any of the 
categories specified in 38 C.F.R. § 21.3021(a)(1)(iv). 38 
U.S.C.A. § 3512; 38 C.F.R. § 21.3041(e).

Thus, in certain situations, the delimiting date may be 
modified or extended beyond a claimant's 26th birthday, but 
generally not past his 31st birthday.  38 U.S.C.A. § 3512; 38 
C.F.R. §§ 21.3040(d), 21.3041(d), (e).  The exception to this 
limit, as noted above, is the narrow circumstances presented 
in 38 C.F.R. § 21.3041 (e)(2) which allows for an eligible 
person who turns 31 in the middle of an academic quarter or 
semester to finish out the remainder of that quarter or 
semester before the termination of the benefit.

Assuming for the sake of argument that the appellant in this 
case would have been entitled to a modified ending date as 
the RO has indicated, the record does not show that the 
appellant turned 31 in the middle of an academic quarter or 
semester to finish out the remainder of that quarter or 
semester before the termination of the benefit.

The appellant was not in school in December 1990.  The 
appellant attended Miramar College under the Chapter 106 
program.  He was enrolled, in pertinent part, from September 
1989 to January 1990.  Thereafter, the veteran has stated 
that he was enrolled at San Diego Community College through 
June 1990.  The Enrollment Certifications of record show that 
he next attended school from January 6, 1992 to May 2, 1992, 
at Wayne State University.  The appellant has confirmed that 
he stopped attending school in June 1990 and then began 
attending school again at Wayne State University, although he 
maintains that he began attending school in February 1991 and 
he paid for that education himself.

VA contacted Miramar College which indicated that the 
appellant did attend school in the Spring of 1990, but it was 
a work experience program and not part of any degree program.  
He did not ask to be certified and was not certified by that 
school.  

Since the appellant was not attending school when he turned 
31 in December 1990, there is no basis for an extension of 
Chapter 35 benefits past his 31st birthday.  Thus, he is not 
entitled to Chapter 35 benefits at the current time.  

With regard to the claim that he be paid Chapter 35 benefits 
based on past schooling prior to December 1990, the appellant 
essentially seeks retroactive payment.

In order to receive Chapter 35 educational benefits, the 
eligible person must file an application as prescribed by the 
Secretary. 38 U.S.C.A. § 3513.  Therefore, the appellant had 
to file an application for Chapter 35 to be entitled to such 
benefits.

The legal criteria specify that the commencing date of an 
award of Chapter 35 educational benefits will not be earlier 
than the date one year prior to the date of receipt of the 
application or enrollment certification, whichever is later.  
38 C.F.R. §§ 21.3130(e), 21.4131(d).

The appellant's original application for Chapter 35 benefits 
was received in February 1991.  There was no prior 
application.  As noted above, although the appellant 
previously applied for VA educational benefits, he did not 
apply for Chapter 35 benefits.  He was previously awarded and 
used Chapter 106 benefits.  His application for those 
benefits did not include an application for Chapter 35 
benefits.  The specific form used specified the types of 
educational benefits sought and was very specific in that 
regard.  Chapter 35 was not included.  

One year prior to the February 1991 application dates back to 
February 1990.  However, as noted, although the appellant 
attended school at Miramar College in the Spring of 1990, he 
was attending school as part of a "work experience" program 
and not part of any degree program.  He did not ask to be 
certified and was not certified by that school.  There is not 
an Enrollment Certification.  He attended until June 1990 and 
did not thereafter reenter school until February 1991, when 
he submitted his application for Chapter 35 benefits, after 
he turned 31 years of age.  

This Spring 1990 program is not subject to payment through 
the Chapter 35 program.  The education was not certified by 
the school nor is there an Enrollment Certification, was not 
approved by VA, and was not part of a program of education 
leading toward a diploma, degree, or certificate, to include 
a standard college degree.  See 38 C.F.R. § 3021(h) and (i); 
see also 38 C.F.R. § 21.4131.  Even if the training was 
sought as "job training," as noted, it was not certified by 
the school and there is no date before December 1990 when the 
veteran became employed in a training position.  38 C.F.R. 
§ 21.4131(c).  

Further, VA did not have an obligation to anticipate that the 
appellant would seek Chapter 35 benefits.  VA's duty to 
adjudicate all claims reasonably raised does not require VA 
to anticipate a claim for a particular benefit where no 
intention to raise it was expressed.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998).  Further, VA does not have the duty 
to provide personal notice of potential eligibility for VA 
benefits.  Hill v. Derwinski, 2 Vet. App. 451 (1991); see 
also Lyman v. Brown, 5 Vet. App. 194 (1993).

There is no basis under law, regulation, or case law to grant 
the appellant's claim to Chapter 35 benefits.  Thus, his 
appeal for entitlement to educational benefits under Chapter 
35, Title 38, United States Code must be denied.  While the 
Board is cognizant of the appellant's arguments, the 
regulatory criteria and legal precedent governing eligibility 
for Chapter 35 educational benefits are clear and specific, 
and the Board is bound by them.  Under governing law, the 
appellant is simply not eligible for Chapter 35 benefits, and 
as the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  Sabonis.


ORDER

Entitlement to educational assistance benefits under Chapter 
35, Title 38, United States Code is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


